Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 5,
2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00856-CV

                         PAUL GUTIERREZ, Appellant
                                          V.

                  NATIONSTAR MORTGAGE LLC, Appellee

                On Appeal from the County Court at Law No. 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-CCV-062709

                          MEMORANDUM OPINION


      This is an appeal from a judgment signed September 25, 2018. The clerk’s
record was filed November 14, 2018. No reporter’s record or brief was filed.

      On January 11, 2019, appellee filed a motion to dismiss this appeal as moot.
In its motion appellee alleged that the matter before the court is an appeal of a trial
court’s judgment rendered in a forcible detainer action. According to appellee’s
motion appellant failed to adequately supersede the judgment and on or around
October 17, 2018, appellee executed a writ to enforce the judgment and obtained
possession of the subject property. Appellee argues that this court should dismiss the
appeal as moot because there is no longer an actual controversy between the parties.

      An appeal from a forcible-detainer action becomes moot if the appellant is no
longer in possession of the property, unless the appellant holds and asserts “a
potentially meritorious claim of right to current, actual possession” of the property.
Marshall v. Housing Auth. of the City of San Antonio, 198 S.W.3d 782, 786–87 (Tex.
2006); see also Wilhelm v. Fed. Nat’l Mortg. Ass’n, 349 S.W.3d 766, 768–69 (Tex.
App.–Houston [14th Dist.] 2011, no pet.).

      Appellant has not responded to appellee’s motion to dismiss. To determine
whether appellant has asserted “a potentially meritorious claim of right to current,
actual possession,” this court, on January 29, 2019, issued an order stating that unless
appellant filed a brief on or before February 13, 2019, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. Accordingly, appellee’s motion to
dismiss is granted, and the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Christopher, Hassan, and Poissant.




                                           2